F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                               MAR 6 1998
                                  TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

 MANUEL M. CHAVEZ,

          Plaintiff-Counter-
          Defendant-Appellant,
 v.                                                         Case No. 97-2176
                                                        (D.C. No. 96-CV-1348-JC)
 PRIMUS AUTOMOTIVE                                       (District of New Mexico)
 FINANCIAL SERVICES,

          Defendant-Counter-
          Claimant-Appellee.


                            ORDER AND JUDGMENT *


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.

      On October 15, 1997, this court disposed of the material issues applicable

to this appeal. See Chavez v. Primus Automotive Financial Services, No. 97-


      *
               This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally
disfavors the citation of orders and judgments; nevertheless, an order and judgment may
be cited under the terms and conditions of 10th Cir. R. 36.3.
2142, 1997 WL 634090 (10th Cir. Oct. 15, 1997). For the reasons set forth in that

Order and Judgment, the order of the district court in this appeal is vacated and

remanded for proceedings consistent with that Order and Judgment. The mandate

shall issue forthwith.


                                       ENTERED FOR THE COURT



                                       Robert H. Henry
                                       Circuit Judge




                                        -2-